



COURT OF APPEAL FOR ONTARIO

CITATION: Landrus (Re), 2014 ONCA 371

DATE: 20140509

DOCKET: C57719

Laskin, Watt and Hourigan JJ.A.

IN THE MATTER OF: BENJAMIN LANDRUS

AN APPEAL UNDER PART XX.1 OF THE
CODE

Benjamin Landrus, appearing in person

Joseph Di Luca,
amicus curiae


Karen Papadopoulos, for the Crown

Barbara Walker-Renshaw, for the Person in charge of the
    Ontario Shores Centre for Mental Health Sciences

Heard: April 15, 2014

On appeal against the disposition of the Ontario Review
    Board dated, August 14, 2013.

By the Court:

A.

Overview

[1]

The appellant Benjamin Landrus was found not criminally responsible on
    account of mental disorder for a charge of aggravated assault.  He was admitted
    to Ontario Shores, where he is currently detained on the hospitals secure
    forensic unit.

[2]

On August 1, 2013, Mr. Landrus had an initial disposition hearing before
    the Ontario Review Board.  He represented himself, though he was assisted by
amicus
. 
    He asked for an absolute discharge.  The hospital sought a hybrid disposition
    by which it would detain Mr. Landrus on the secure forensic unit with
    discretion to transfer him to the general forensic unit if appropriate.  The
    Crown opposed the hybrid disposition.

[3]

The Board released its disposition in mid-August, followed by written
    reasons in early September.  The Board rejected an absolute discharge, as it
    concluded that Mr. Landrus was a significant threat to the safety of the
    public.  The Board also rejected the hospitals request for a hybrid
    disposition.  Instead, it ordered that Mr. Landrus be retained on the secure
    forensic unit, but with privileges that include supervised access to the
    community.

[4]

In this court, Mr. Landrus accepted that an absolute discharge is not
    justified. However, he asked that he be placed on the general forensic unit,
    which would entitle him to greater privileges, including more access to the
    outdoors.
Amicus
submits that the Board erred in failing to make the
    hybrid disposition sought by the hospital for two reasons:

(1)

The Board failed to explain why a
    hybrid disposition was contrary to public safety; and

(2)

In rejecting a hybrid disposition,
    the Board improperly relied on Mr. Landruss request for an absolute discharge
    as evidence of his dangerousness.

B.

Background

[5]

Mr. Landrus is 30 years old.  He is a very intelligent young man.  He
    functions in the very superior range of mental ability, at the 99.9
    percentile.  He had a largely happy childhood.  He was raised by his parents,
    both of whom worked for the Toronto District School Board as psychologists.

[6]

Concerns about Mr. Landruss mental health first surfaced in 2006.  He
    was diagnosed with psychosis, then with schizophrenia, paranoid type.

[7]

The index offence, which is described in detail in the Boards reasons,
    occurred on November 3, 2012.  Mr. Landrus attacked his father and hit him with
    a cricket bat.  Mr. Landrus told us that this is the only time he has acted
    violently.

[8]

Since Mr. Landrus has been at Ontario Shores, he has been treated by Dr.
    Coleman, who testified at the Board hearing.  In her opinion, Mr. Landrus posed
    too high a risk to be transferred to the general forensic unit; he needed the
    support available to him on the secure forensic unit.  She was concerned that
    if Mr. Landrus came into contact with his father, Mr. Landrus would harm him. 
    She hoped that Mr. Landrus would benefit from his medication but did not expect
    him to be in complete remission or even see significant improvement until he was
    on a higher dose for a longer period of time.

[9]

The hospital report notes that Mr. Landrus variably endorsed auditory
    hallucinations, stating that he heard his fathers voice or a number of voices
    that cause him anxiety.  The report also notes that Mr. Landrus maintained
    fixed delusions of his father controlling him by sound or radio waves externally
    and raping and murdering people.  The clinical risk assessment in the hospital
    report indicates that the appellant continues to harbor paranoid delusions
    that his father, the victim of the index offence, is murdering and raping
    others.  The hospital report concludes that Mr. Landrus is at a high risk for
    further violence.

C.

Discussion

[10]

We
    agree with the Boards finding that Mr. Landrus continues to pose a significant
    threat to the safety of the public.  Moreover, although Mr. Landrus asked for a
    transfer to the general forensic unit, we are satisfied that the evidence
    before the Board fully supports his detention on the secure forensic unit. 
    Thus, the only issue before us is whether the Boards rejection of the hybrid
    disposition sought by the hospital was unreasonable.  We therefore turn to the
amicus
s
    two submissions on this issue.

(1)

Did the Board fail to explain why a hybrid disposition was contrary to
    the safety of the public?

[11]

The
    Board concluded that a hybrid disposition was premature.  It said:

The Board agrees with counsel for the Attorney General that it
    is much too early to grant Mr. Landrus the benefit of a Hybrid Order given the
    fact [that] he has only recently started to take medications and his treatment
    is in very early stages. Mr. Landrus has been a reluctant participant in
    treatment and the doctor in her evidence said it was possible he might well
    discontinue taking medications.

[12]

In
    our view, the Boards finding was reasonable and therefore entitled to
    deference from this court.  The Board was entitled to come to its own
    conclusion about whether a non-hybrid disposition on the secure forensic unit
    was the least onerous and least restrictive disposition.  In reaching its
    conclusion, the Board was justified in taking into account that Mr. Landrus was
    in the early stages of treatment.  The prematurity of a hybrid disposition was
    a valid reason for not granting it.

[13]

Moreover,
    in practice, the difference between the Boards disposition and the disposition
    sought by the hospital is negligible.  Mr. Landrus has not yet shown the
    improvement that would justify even contemplating a transfer to the general
    forensic unit.  And his hearing date (his annual review) is but a few months
    away.  For these reasons, the Boards disposition was reasonable.

(2)

Was the Boards reliance on Mr. Landruss request for an absolute
    discharge improper?

[14]

After
    rejecting the hybrid disposition sought by the hospital, the Board said the
    following:

It remains to be seen whether or not Mr. Landrus will
    participate in psycho-educational programs and cooperate with respect to
    treatment at Ontario Shores and it is noteworthy that his application for an
    Absolute Discharge at this stage of his hospitalization shows a complete lack
    of judgement or understanding with respect to his situation or his mental
    illness.  Mr. Landrus at the hearing repeatedly asked for evidence with respect
    to his symptomatology notwithstanding the fact that he has sought out
    medications for same and that his symptoms are well documented in the various
    reports and clearly expressed at the hearing by Dr. Coleman.

[15]

As
amicus
submitted and the Crown fairly acknowledged, these comments
    were improper.  Mr. Landrus was entitled to ask for an absolute discharge and
    was entitled to ask for the evidence that supported the hospitals position. 
    The Board was not justified in relying on the position Mr. Landrus took at the
    hearing to buttress its findings.  Although the Board erred in doing so, its
    error was of no consequence as it had already determined that it would not
    grant a hybrid disposition  a determination we have found to be reasonable.

[16]

Accordingly,
    the appeal is dismissed.

Released: May 9, 2014 (J.L.)

John Laskin J.A.

David Watt J.A.

C.W. Hourigan J.A.


